Name: COMMISSION REGULATION (EC) No 1076/97 of 12 June 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  agricultural activity
 Date Published: nan

 No L 156/48 EN Official Journal of the European Communities 13 . 6 . 97 COMMISSION REGULATION (EC) No 1076/97 of 12 June 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk and milk products falling within CN code 0406 and those referred to in the Annex is hereby suspended for the period 13 to 23 June 1997 . 2. Licences shall be issued against applications for milk products referred to in the Annex submitted between 6 and 10 June 1997 which are currently pending and against which licences should have been issued from 13 June 1997 . 3 . No licences shall be issued for milk products referred to in the Annex for which applications submitted on 11 June 1997 are still pending and against which licences would have been issued from 18 June 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products f), as last amended by Regulation (EC) No 417/97 (4), and in particular Article 8 (3) thereof, Whereas the issue of the licences requested for certain products would result in an overrun of the maximum quantities which can be exported with refunds during the 12 months' period in question ; whereas the issue of export licences for the products concerned should be temporarily suspended and licences only issued for certain of those products for which applications are pending; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for milk and milk products, Article 2 This Regulation shall enter into force on 13 June 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 206, 16 . 8 . 1996, p. 21 . 0 OJ No L 144, 28 . 6 . 1995, p. 22. 0 OJ No L 64, 5 . 3 . 1997, p. 1 . 13 . 6 . 97 EN Official Journal of the European Communities No L 156/49 ANNEX Product code Product code Product code Product code 0401 10 10 9000 0402 21 99 9700 0402 99 39 9300 0404 90 23 9917 0401 10 90 9000 0402 21 99 9900 0402 99 39 9500 0404 90 23 9919 0401 20 11 9100 0402 29 15 9200 0402 99 91 9000 0404 90 23 9931 0401 20 11 9500 0402 29 15 9300 0402 99 99 9000 0404 90 23 9933 0401 20 19 9100 0402 29 15 9500 0403 10 11 9400 0404 90 23 9935 0401 20 19 9500 0402 29 1 5 9900 0403 10 11 9800 0404 90 23 9937 0401 20 91 9100 0402 29 19 9200 0403 10 13 9800 0404 90 23 9939 0401 20 91 9500 0402 29 19 9300 0403 10 19 9800 0404 90 29 9110 0401 20 99 9100 0402 29 19 9500 0403 10 31 9400 0404 90 29 9115 0401 20 99 9500 0402 29 19 9900 0403 10 31 9800 0404 90 29 9120 0401 30 11 9100 0402 29 91 9100 0403 10 33 9800 0404 90 29 9130 0401 30 11 9400 0402 29 91 9500 0403 10 39 9800 0404 90 29 9135 0401 30 11 9700 0402 29 99 9100 0403 90 1 1 9000 0404 90 29 9150 0401 30 19 9100 0402 29 99 9500 0403 90 13 9200 0404 90 29 9160 0401 30 19 9400 0402 91 11 9110 0403 90 13 9300 0404 90 29 9180 0401 30 19 9700 0402 91 11 9120 0403 90 13 9500 0404 90 81 9100 0401 30 31 9100 0402 91 11 9310 0403 90 13 9900 0404 90 81 9910 0401 30 31 9400 0402 91 11 9350 0403 90 19 9000 0404 90 81 9950 0401 30 31 9700 0402 91 11 9370 0403 90 31 9000 0404 90 83 9110 0401 30 39 9100 0402 91 19 9110 0403 90 33 9200 0404 90 83 9130 0401 30 39 9400 0402 91 19 9120 0403 90 33 9300 0404 90 83 9150 0401 30 39 9700 0402 91 19 9310 0403 90 33 9500 0404 90 83 9170 0401 30 91 9100 0402 91 19 9350 0403 90 33 9900 0404 90 83 9911 0401 30 91 9400 0402 91 19 9370 0403 90 39 9000 0404 90 83 9913 0401 30 91 9700 0402 91 31 9100 0403 90 51 9100 0404 90 83 9915 0401 30 99 9100 0402 91 31 9300 0403 90 51 9300 0404 90 83 9917 0401 30 99 9400 0402 91 39 9100 0403 90 53 9000 0404 90 83 9919 0401 30 99 9700 0402 91 39 9300 0403 90 59 9110 0404 90 83 9931 0402 21 1 1 9200 0402 91 51 9000 0403 90 59 9140 0404 90 83 9933 0402 21 11 9300 0402 91 59 9000 0403 90 59 9170 0404 90 83 9935 0402 21 11 9500 0402 91 91 9000 0403 90 59 9310 0404 90 83 9937 0402 21 11 9900 0402 91 99 9000 0403 90 59 9340 0404 90 89 9130 0402 21 17 9000 0402 99 11 9110 0403 90 59 9370 0404 90 89 9150 0402 21 19 9300 0402 99 11 9130 0403 90 59 9510 0404 90 89 9930 0402 21 19 9500 0402 99 11 9150 0403 90 59 9540 0404 90 89 9950 0402 21 19 9900 0402 99 11 9310 0403 90 59 9570 0404 90 89 9990 0402 21 91 9100 0402 99 1 1 9330 0403 90 61 9100 2309 10 70 9100 0402 21 91 9200 0402 99 1 1 9350 0403 90 61 9300 2309 10 70 9200 0402 21 91 9300 0402 99 19 9110 0403 90 63 9000 2309 10 70 9300 0402 21 91 9400 0402 99 19 9130 0403 90 69 9000 2309 10 70 9500 0402 21 91 9500 0402 99 19 9150 0404 90 21 9100 2309 10 70 9600 0402 21 91 9600 0402 99 19 9310 0404 90 21 9910 2309 10 70 9700 0402 21 91 9700 0402 99 19 9330 0404 90 21 9950 2309 10 70 9800 0402 21 91 9900 0402 99 19 9350 0404 90 23 9120 2309 90 70 9100 0402 21 99 9100 0402 99 31 9110 0404 90 23 9130 2309 90 70 9200 0402 21 99 9200 0402 99 31 9150 0404 90 23 9140 2309 90 70 9300 0402 21 99 9300 0402 99 31 9300 0404 90 23 9150 2309 90 70 9500 0402 21 99 9400 0402 99 31 9500 0404 90 23 9911 2309 90 70 9600 0402 21 99 9500 0402 99 39 9110 0404 90 23 9913 2309 90 70 9700 0402 21 99 9600 0402 99 39 9150 0404 90 23 9915 2309 90 70 9800